MEMORANDUM **
Odilon Cuatecontzi-Flores and Aicia Xochitemol Nieves de Cuatecontzi, hus*688band and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal, and denying their motion to remand due to ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due process violations in removal proceedings, including claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to their United States citizen children. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
We agree with the BIA’s conclusion that the performance of petitioners’ former counsel did not result in prejudice, and thus their claim of ineffective assistance of counsel fails. See Rurribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.2003) (to prevail on an ineffective assistance of counsel claim, a petitioner must demonstrate that counsel’s conduct may have affected the outcome of the proceedings).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provid*688ed by 9th Cir. R. 36-3.